DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 – 20 are currently pending.
The abstract submitted on 09/27/2019 is accepted.
The oath submitted on 09/27/2019 is accepted.
The drawings submitted on 09/27/2019 are accepted.
The IDS submitted on 03/26/2020 has been considered.
No foreign priority has been claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (US 20200084828 A1).

Regarding claim 1, Loehr et al. discloses a user equipment (UE) (Loehr et al., FIG. 1, remote unit 102, in relation to FIG. 2) comprising: 
Loehr et al., FIG. 2, memory 204); and at least one processor coupled to the one or more non-transitory computer-readable media (Loehr et al., FIG. 2, processor 202), the at least one processor is configured to execute the computer-executable instructions (Loehr et al., [0036] the processor executes instructions stored in the memory) to: 
receive, by a Medium Access Control (MAC) entity of the UE (Loehr et al., [0034] a remote unit may, in response to a medium access control protocol data unit being in a message 3 buffer and receiving an uplink grant), an uplink (UL) grant in a Random Access Response (RAR) from a base station (Loehr et al., FIG. 1, network unit 104, in relation to FIG. 3) during an ongoing random access procedure (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity), 
wherein the MAC entity comprises a Message 3 (Msg3) buffer (Loehr et al., [0045] if a UE applies CBRA and then switches to CFRA, a Message 3/Msg3 may have been generated and stored in a Message 3 buffer/Msg3 buffer), a multiplexing and assembly entity (Loehr et al., [0036] a remote unit may obtain the medium access control protocol data unit from the multiplexing and assembly entity (see also Table 3)), and a Hybrid Automatic Repeat Request (HARQ) entity (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity); 
obtain, by the HARQ entity, a first MAC Protocol Data Unit (PDU) from the Msg3 buffer after determining that at least one MAC PDU is in the Msg3 buffer (Loehr et al., [0063] if an UL grant is received within a RAR message that does not fit a size of a TB stored in the Msg3 buffer, the UE performs a Logical Channel Prioritization (LCP) procedure according to the UL grant received within the RAR), 
wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al., [0064] MAC subPDUs MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs) from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
indicate to the multiplexing and assembly entity, by the HARQ entity, to discard a specific type of MAC subPDU from the first MAC PDU (Loehr et al., [0062] a UE may first flush a HARQ buffer used for transmission of a MAC PDU in a Msg3 buffer before processing a received UL grant within a RAR), 
when a size of the UL grant is different from a size of the first MAC PDU (Loehr et al., [0064] the UE may reserve space for the MAC subPDUs from the MAC PDU in the Msg3 buffer in the TB scheduled by the RAR, as indicated by an UL grant within a RAR and may add MAC subPDUs according to the LCP procedure), 
wherein the specific type of MAC subPDU is one of the first type of MAC subPDU and the second type of MAC subPDU (Loehr et al., [0064] If the TB size indicated by the UL grant within the RAR is larger than the TB stored in Msg3 buffer, the UE takes all the MAC subPDUs from the TB stored in the Msg3 buffer).

Regarding claims 2, 7, 12, 17, Loehr et al. discloses the specific type of MAC subPDU is the second type of MAC subPDU (Loehr et al., [0070] a UE considers MAC subPDUs containing a MAC CE as input for an LCP procedure).

Regarding claims 3, 13, Loehr et al. discloses obtaining, by the HARQ entity, a second MAC PDU from the multiplexing and assembly entity (Loehr et al., [0067] the UE may indicate to a multiplexing and assembly entity to include MAC subPDUs), 
wherein the second MAC PDU comprises at least one subPDU that belongs to the first type of MAC subPDU in the first MAC PDU (Loehr et al., [0067] the UE may indicate to a multiplexing and assembly entity to include MAC subPDUs from an obtained MAC PDU); and 
transmitting, by the HARQ entity, the second MAC PDU to the base station (Loehr et al., [0067] the UE may indicate to a multiplexing and assembly entity to include MAC subPDUs from an obtained MAC PDU in a subsequent uplink transmission (see also table 6)). 

Regarding claims 4, 8, 14, 19, Loehr et al. discloses the first MAC PDU further comprises a third type of MAC subPDU used for padding (Loehr et al., [0067] the UE takes all the MAC subPDUs from the TB stored in the Msg3 buffer, except possibly padding MAC subPDU), and 
indicating to the multiplexing and assembly entity, by the HARQ entity, to discard the third type of MAC subPDU from the first MAC PDU, when the size of the UL grant is different from the size of the first MAC PDU (Loehr et al., [0067] if a UE receives an UL grant within a RAR message that does not fit a size of a TB stored in a Msg3 buffer, the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding).

Regarding claims 5, 10, 15, 20, Loehr et al. discloses the UL grant is associated with a HARQ process ID used for Msg3 transmission (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity (see table 2)).

Regarding claim 6, Loehr et al. discloses a user equipment (UE) (Loehr et al., FIG. 1, remote unit 102, in relation to FIG. 2) comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (Loehr et al., FIG. 2, memory 204); and at least one processor  (Loehr et al., FIG. 2, processor 202) coupled to the one or more non-transitory computer-readable media, the at least one processor is configured to execute the computer-executable instructions (Loehr et al., [0036] the processor executes instructions stored in the memory) to: 
receive an uplink (UL) grant in a Random Access Response (RAR) (Loehr et al., [0034] a remote unit may, in response to a medium access control protocol data unit being in a message 3 buffer and receiving an uplink grant) from a base station (Loehr et al., FIG. 1, network unit 104, in relation to FIG. 3) during an ongoing random access procedure (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity); 
obtain a first Medium Access Control (MAC) Protocol Data Unit (PDU) from a Message 3 (Msg3) buffer of the UE after determining that at least one MAC PDU is in the Msg3 buffer (Loehr et al., [0063] if an UL grant is received within a RAR message that does not fit a size of a TB stored in the Msg3 buffer, the UE performs a Logical Channel Prioritization (LCP) procedure according to the UL grant received within the RAR), 
wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al., [0064] MAC subPDUs MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs) from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
discard a specific type of MAC subPDU from the first MAC PDU, when a size of the UL grant is different from a size of the first MAC PDU (Loehr et al., [0062] a UE may first flush a HARQ buffer used for transmission of a MAC PDU in a Msg3 buffer before processing a received UL grant within a RAR), 
wherein the specific type of MAC subPDU is one of the first type of MAC subPDU and the second type of MAC subPDU (Loehr et al., [0064] If the TB size indicated by the UL grant within the RAR is larger than the TB stored in Msg3 buffer, the UE takes all the MAC subPDUs from the TB stored in the Msg3 buffer).

Regarding claims 8, 18, Loehr et al. discloses transmitting a second MAC PDU to the base station (Loehr et al., [0067] the UE may indicate to a multiplexing and assembly entity to include MAC subPDUs from an obtained MAC PDU in a subsequent uplink transmission (see also table 6)), 
wherein the second MAC PDU comprises at least one subPDU that belongs to the first type of MAC subPDU in the first MAC PDU (Loehr et al., [0067] the UE may indicate to a multiplexing and assembly entity to include MAC subPDUs from an obtained MAC PDU).

Regarding claim 11, Loehr et al. discloses a method for random access performed by a UE (Loehr et al., FIG. 1, remote unit 102, in relation to FIG. 2), the method comprising: 
receiving, by a Medium Access Control (MAC) entity of the UE (Loehr et al., [0034] a remote unit may, in response to a medium access control protocol data unit being in a message 3 buffer and receiving an uplink grant), an uplink (UL) grant in a Random Access Response (RAR) from a base station (Loehr et al., FIG. 1, network unit 104, in relation to FIG. 3) during an ongoing random access procedure  (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity), 
wherein the MAC entity comprises a Message 3 (Msg3) buffer (Loehr et al., [0045] if a UE applies CBRA and then switches to CFRA, a Message 3/Msg3 may have been generated and stored in a Message 3 buffer/Msg3 buffer), a multiplexing and assembly entity (Loehr et al., [0036] a remote unit may obtain the medium access control protocol data unit from the multiplexing and assembly entity (see also Table 3)), and a Hybrid Automatic Repeat Request (HARQ) entity (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity); 
obtaining, by the HARQ entity, a first MAC Protocol Data Unit (PDU) from the Msg3 buffer after determining that at least one MAC PDU is in the Msg3 buffer  (Loehr et al., [0063] if an UL grant is received within a RAR message that does not fit a size of a TB stored in the Msg3 buffer, the UE performs a Logical Channel Prioritization (LCP) procedure according to the UL grant received within the RAR), 
wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al., [0064] MAC subPDUs MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs) from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
indicating to the multiplexing and assembly entity, by the HARQ entity, to discard a specific type of MAC subPDU from the first MAC PDU (Loehr et al., [0062] a UE may first flush a HARQ buffer used for transmission of a MAC PDU in a Msg3 buffer before processing a received UL grant within a RAR), 
when a size of the UL grant is different from a size of the first MAC PDU (Loehr et al., [0064] the UE may reserve space for the MAC subPDUs from the MAC PDU in the Msg3 buffer in the TB scheduled by the RAR, as indicated by an UL grant within a RAR and may add MAC subPDUs according to the LCP procedure), 
wherein the specific type of MAC subPDU is one of the first type of MAC subPDU and the second type of MAC subPDU (Loehr et al., [0064] If the TB size indicated by the UL grant within the RAR is larger than the TB stored in Msg3 buffer, the UE takes all the MAC subPDUs from the TB stored in the Msg3 buffer).

Regarding claim 16, Loehr et al. discloses a method for random access performed by a UE (Loehr et al., FIG. 1, remote unit 102, in relation to FIG. 2), the method comprising: 
receiving an uplink (UL) grant in a Random Access Response (RAR) (Loehr et al., [0034] a remote unit may, in response to a medium access control protocol data unit being in a message 3 buffer and receiving an uplink grant) from a base station (Loehr et al., FIG. 1, network unit 104, in relation to FIG. 3) during an ongoing random access procedure (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity), 
obtaining a first Medium Access Control (MAC) Protocol Data Unit (PDU) from a Message 3 (Msg3) buffer of the UE after determining that at least one MAC PDU is in the Msg3 buffer (Loehr et al., [0063] if an UL grant is received within a RAR message that does not fit a size of a TB stored in the Msg3 buffer, the UE performs a Logical Channel Prioritization (LCP) procedure according to the UL grant received within the RAR), 
wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al., [0064] MAC subPDUs MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs) from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
discarding a specific type of MAC subPDU from the first MAC PDU (Loehr et al., [0062] a UE may first flush a HARQ buffer used for transmission of a MAC PDU in a Msg3 buffer before processing a received UL grant within a RAR), when a size of the UL grant is different from a size of the first MAC PDU  (Loehr et al., [0064] the UE may reserve space for the MAC subPDUs from the MAC PDU in the Msg3 buffer in the TB scheduled by the RAR, as indicated by an UL grant within a RAR and may add MAC subPDUs according to the LCP procedure), 
wherein the specific type of MAC subPDU is one of the first type of MAC subPDU and the second type of MAC subPDU (Loehr et al., [0064] If the TB size indicated by the UL grant within the RAR is larger than the TB stored in Msg3 buffer, the UE takes all the MAC subPDUs from the TB stored in the Msg3 buffer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Babaei et al. (US 20210194756 A1) is cited to show a UE that may perform one or more Msg 3 transmissions in response to a successful reception of random access response (RAR) for a contention based random access procedure, where the UE may transmit one or more transport blocks based on the uplink grant indicated by the random access response, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416 


/AJIT PATEL/Primary Examiner, Art Unit 2416